DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 11, 15, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,607,662 (Boynton).

Independent claim 1: Boynton discloses an underreamer (title) comprising a body ("cylinder 2"), the body comprising at least one pocket therein (unnumbered but clearly shown at the bottom of the reamer and occupied by "reamer blade 22"), the underreamer further comprising at least one cutter secured with respect to the body ("reamer blade 22"), at least one actuating mechanism comprising a piston ("pistons 12, 13, and 14") which is slidably disposed in a piston bore ("working chambers 6, 7, and 8, respectively"), a linkage ("rack 20") which has a first end mechanically coupled to the piston (directly attached to piston 14: fig 1), an arm (one or more of "gear teeth 21") at a second end of the linkage opposite to the first end (21 are at the opposite end of rack 20 from piston 14, as clearly shown in fig 1), and an axis pin which mechanically and rotatably couples the arm to the second end of the linkage (Can be drawn to either (A) "pivot bolt 24" holds gear teeth 21 in place connecting them to 20 while allowing rotation between 20 & 21: transition between figs 1 & 2; or (B) the upper pin threads on the lowermost 3 which connect the plurality of segments 3, securing the assembly together) for moving the cutter between a retracted position within the pocket (fig 1) and an extended position (fig 2; element 24 is directly responsible for pivoting 22, and the threads between 2 & 3 are necessary to assembly the tool for eventual pivoting of 22) in which only the cutter projects from the body (ibid), and wherein a central drilling fluid bore extends through the body (Defined by "hollow piston rod 16" - fig 3 & page 2, lines 56-62) and a channel ("openings 35 and 36") extends from the central drilling fluid bore to the piston bore (ibid) to deliver drilling fluid to drive the piston and thus the cutter to the extended position (paragraph bridging the columns of page 2).

Claim 2: The underreamer of claim 1, wherein when the cutter is retracted (fig 1), an axis of rotation of the cutter is or near to parallel with an axis of elongation of the body (The cutters rotate with the drillstring, which is the same axis. The claim does not require a roller cone, or any specific structure of the cutter that excludes this interpretation).

Claim 7: The underreamer of claim 1, wherein the or each actuation mechanism comprises a spring which biases the cutters towards the retracted position of the cutter ("coil spring 26" is depressed during actuation as shown in the transition between figs 1 & 2).

Claim 8: The underreamer of claim 1, wherein the arm of the or each actuating mechanism ("gear teeth 21") is pivotally connected with respect to the body (Both via pin 24 - transition between figs 1 & 2 - and via threads between 2 & 3), and the or each cutter is mounted to the or each arm of the or each actuating mechanism (22 directly attached to 21: fig 1).

Claim 9: The underreamer of claim 8, wherein the piston ("pistons 12, 13, and 14") of the or each actuating mechanism is linked to the or each arm of the or each actuating mechanism (Each piston is linked to the arm 21 when assembled. The claim does not require direct physical contact) to drive pivotal rotation of the or each arm of the or each actuating mechanism (transition between figs 1 & 2).

Claim 11: The underreamer of claim 9, wherein a pivot point (drawn to pin 24 for the purposes of claim 11 with the pin thread on the upper end of 3 being the "axis pin") for the or each arm ("gear teeth 21") of the or each actuating mechanism is between the or each cutter (22) and a linkage point at the or each axis pin (pin thread between 2 & 3) of the or each actuating mechanism (Fig 1 shows "pivot point" 24 being between 22 & the upper pin thread of 3).

Claim 15: The underreamer of claim 1, wherein the body of the underreamer is cylindrical ("The rotary reamer assembly comprises a cylinder, designated generally at 2, and made up of sections 3" - page 1, line 69-71) and comprises a pair of ends (clearly shown in fig 1), and in use, an axis of elongation of the body of the underreamer (ibid) extends between the pair of ends (ibid).

Independent claim 18: Boynton discloses an underreamer (title) comprising a body ("cylinder 2"), the body comprising at least one pocket therein (unnumbered but clearly shown at the bottom of the reamer and occupied by "reamer blade 22"), the underreamer further comprising at least one cutter mounted with respect to the body ("reamer blade 22"), at least one actuating mechanism comprising a piston (any of "pistons 12, 13, and 14") which is slidably disposed in a piston bore ("working chambers 6, 7, and 8, respectively"), a linkage ("rack 20") which has a first end mechanically coupled to the piston (directly attached to piston 14: fig 1), an arm (one or more of "gear teeth 21") at a second end of the linkage opposite the first end (21 are at the opposite end of rack 20 from piston 14, as clearly shown in fig 1), and an axis pin which mechanically and rotatably couples the arm to the second end of the linkage (Can be drawn to either (A) "pivot bolt 24" holds gear teeth 21 in place connecting them to 20 while allowing rotation between 20 & 21: transition between figs 1 & 2; or (B) the upper pin threads on the lowermost 3 which connect the plurality of segments 3, securing the assembly together) for pivoting the cutter (cutter pivots about "pivot bolt 24") between a retracted position within the pocket (fig 1), and an extended position in which the or each cutter is oriented to cut formation (fig 2), and wherein a central drilling fluid bore extends through the body (Defined by "hollow piston rod 16" - fig 3 & page 2, lines 56-62), and for the or each cutter a channel ("openings 35 and 36") extends from the central drilling fluid bore to the piston bore (ibid) to deliver drilling fluids to drive the piston and thus the cutter to the extended position (paragraph bridging the columns of page 2).

Claim 19: The underreamer of claim 18, wherein the piston (any of "pistons 12, 13, and 14") of the or each actuating mechanism is for driving extension of the or each cutter (paragraph bridging the columns of page 2), and the or each actuating mechanism includes a respective linkage (one rack 20 for one cutter 22: fig 1) of the or each linkages (only 1 is required) coupled to a cutter arm ("gear teeth 21") with respect to which the cutter is mounted (figs 1 & 2).

Claim 20: The underreamer of claim 19, wherein the or each actuating mechanism comprises a return spring for biasing the or each cutter to the retracted position ("coil spring 26" is depressed during actuation as shown in the transition between figs 1 & 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,607,662 (Boynton) in view of US 2,790,625 (Dean).
Claim 3: Boynton discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Dean discloses an expandable underreamer (title) with reamer cutters (6) that, when retracted, have an axis of rotation (defined by "pin 10" - fig 4B) that is or near to parallel with an axis of elongation of the body (figs 1 & 4B) and when extended, the axis of rotation is or near to perpendicular to the axis of elongation of the body (fig 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rolling cone cutter taught by Dean in place of the fixed blade cutter taught by Boynton. These are both well known in the art, each with their own known advantages in certain applications. Roller cone cutters are generally better for varied formations, and hard formations. This is a simple substitution of known features to yield predictable results (MPEP §2143, subsection I(B)). 

Claim 13: Boynton discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Dean discloses an expandable underreamer (title) with rolling cone cutters (6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rolling cone cutter taught by Dean in place of the fixed blade cutter taught by Boynton. These are both well known in the art, each with their own known advantages in certain applications. Roller cone cutters are generally better for varied formations, and hard formations. This is a simple substitution of known features to yield predictable results (MPEP §2143, subsection I(B)).

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,607,662 (Boynton) in view of US 2010/0089583 (Xu).
Claim 16: Boynton discloses all the limitations of the parent claims and further discloses that the upper end of the body comprises a threaded connection for connecting the body with a drill string (" the numeral 1 designates a sub employed for the purpose of connecting the rotary reamer assembly constituting the present invention to the lower end of the drill stem (not shown)" - page 1:64-68) but does not expressly disclose that the bottom end is similarly threaded.
However Xu discloses an expandable reamer (title & abstract) which is threaded on both ends so as to be attached in a drill string ("Each longitudinal end 5a, b of the body 5 may be threaded for longitudinal and rotational coupling to other members" - ¶ 40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use threads on both end of Boynton as taught by Xu. This allows connection to other downhole members that may be directly related to the reamer (¶ 40) or to other components of the drillstring, such as a bottomhole assembly, MWD tools, and/or a drill bit, as is exceedingly well understood in the art.

Claim 17: Boynton discloses all the limitations of the parent claims but does not expressly disclose a junk slot. However Xu discloses an expandable reamer (title & abstract) which has at least one junk slot extending lengthwise along an outer surface thereof ("[J]unk slots 5r may be formed in an outer surface of the body between the arms. The junk slots 5r may extend the length of the openings 5o to maximize cooling and cuttings removal (both from the drill bit and the underreamer)" - ¶ 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use at least one junk slot as taught by Xu in the reamer taught by Boynton. Junk slots in drilling tools are exceedingly well known for the purposes of conveying drilling fluid and cuttings back to the surface and allow the fluid to circulate and cool the reamers (¶ 46).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While it is known to have a plurality of cutters on a reamer (see US 2010/0089583 to Xu, or US 14,478,306 to Sweetman), the prior art does not teach nor suggest a plurality of cutters each with their own "respective actuating mechanism" as recited in claims 1 & 4. Claims 5 & 6 depend from claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676